Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-8, and 31, drawn to a PNA oligomer, wherein at least one repeat unit comprises at its gamma position a charged moiety or a moiety capable of carrying a charge at a predetermined pH, wherein the PNA has Formula (V) (C12N 2310/11).  
Group II, claim(s) 11-13, 16-18, 20, and 38,  drawn to a PNA monomer comprising at its gamma position a charged moiety or a moiety capable of carrying a charge at a predetermined pH, wherein the PNA has Formula (I) (C12N 2310/11).  This group is subject to a further restriction of  Formula I.
Group III, claim(s) 22-24, and 39, drawn to a PNA monomer comprising at its gamma position a charged moiety or a moiety capable of carrying a charge at a predetermined pH, wherein the PNA has Formula (IV), (C12N 2310/11).  
Group IV, claim(s) 33 and 34, drawn to a method for preparing a PNA monomer according to claim 11, the method comprising providing a compound according to formula (A3); reacting the compound of formula (A3) either with a nucleobase-containing acid derivative, or with a protective group P; and hydrolyzing. (C12N 15/11). 
Group V, claim(s) 35 and 36, drawn to a method for preparing a PNA oligomer according to claim 1, the method comprising reacting one or more PNA monomers so as to form the PNA oligomer, wherein the one or more PNA monomers comprise at its gamma position a charged moiety or a moiety capable of carrying a charge at a predetermined pH, and wherein the one or more PNA monomers each have the general formula (I). (C12N 15/11). 
Group VI, claim(s) 37, drawn to method of characterizing a nucleotide in a nucleic acid sequence, said method comprising the steps of: (a) contacting a nucleic acid with a peptide nucleic acid (PNA) oligomer according to claim l, the PNA oligomer being capable This group is subject to a further restriction of modified bases (i)-(iv).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of groups I, II and III comprise different PNA with different structures.  Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group I is a PNA that is not capable of use in the method of Group IV. Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a PNA, this technical feature is not a special technical feature as it does not make a con-tribution over the prior Sugiyama et al. ("Chiral Peptide Nucleic Acids with a substituent in the N-(2-aminoethy) glycine backbone", MOLECULES, vol. 18, no. 1,27 December 2012, pages 287-310 of record P.237.IN filed 01/11/2019) and Menchise et al. ("Insights into peptide nucleic acid (PNA) structural features: The crystal structure of a D-lysine-based chiral PNA-DNA duplex", PROCEEDINGS NATIONAL ACADEMY OF SCIENCES PNAS, vol. 100, no. 21,14 October 2003, pages 12021 -12026 of record P.237.IN filed 01/11/2019). Sugiyama et al. teach a PNA with the general as claimed (see pages 295-302 and Figures 7 and 10-12) and Menchise et al. teach a PNA with the general formula as claimed (see Figures 1 and 2).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups I and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group I is a PNA that is not capable of use in the method of Group VI. Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a PNA, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Sugiyama et al. ("Chiral Peptide Nucleic Acids with a substituent in the N-(2-aminoethy) glycine backbone", MOLECULES, vol. 18, no. 1,27 December 2012, pages .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II and V lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group II is a PNA that is not capable of use in the method of Group V. Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups II and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group II is a PNA that is not capable of use in the method of Group VI. Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group III is a PNA that is not capable of use in the method of Group V. Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons: Groups III and VI lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of each of group III is a PNA that is not capable of use in the method of Group VI. Thus unity of invention is lacking because the groups do not share the same or corresponding technical feature



This application contains claims directed to the following patentably distinct species:  
Claims 16, 17 and 20 are directed to patentably distinct PNA having Formula Ia, Ib and Id.   
Claim 37 is directed to patentably distinct modified bases I - IV The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. 
In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.







/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635